PER CURIAM.
The appellant filed a rule 3.850 motion raising a facially sufficient sentencing issue, which the trial court denied because the appellant did not attach a copy of the plea and sentencing hearing transcript. However, the trial court has the responsibility to attach to the order denying the post-conviction motion the portion of the record conclusively refuting the appellant’s claim. See Fla. R.Crim. P. 3.850(d). The state has conceded that the case should be reversed and remanded for this purpose. We therefore reverse and remand for the trial court to either attach the portion of the record conclusively refuting the appellant’s claim, or to hold an evidentiary hearing on it.
REVERSED AND REMANDED with directions.
THOMAS, WETHERELL, and MARSTILLER, JJ., concur.